        Case 3:19-cv-04041-WHA Document 1 Filed 07/15/19 Page 1 of 5



     Steven A. Nielsen
1    CSB 1338464
     100 Larkspur Landing Circle, Suite 216
2    Larkspur, CA 94939
     415-272-8210
3    Steve@NielsenPatents.com
4    Isaac Rabicoff
     (Pro Hac Vice Motion to be filed)
5
     RABICOFF LAW LLC
6    73 W Monroe St
     Chicago, IL 60603
7    773-669-4590
     isaac@rabilaw.com
8
     Attorneys for Plaintiff
9    Optima Direct, LLC
10                         IN THE UNITED STATES DISTRICT COURT
11                       FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                  SAN FRANCISCO DIVISION
12
13   Optima Direct, LLC,
                                                                Case No. ________________
14          Plaintiff,
                                                                Patent Case
15          v.
                                                                Jury Trial Demanded
16   Anker Technology Corporation,
17
            Defendant.
18
19
20                              COMPLAINT FOR PATENT INFRINGEMENT

21          Plaintiff Optima Direct, LLC ("Optima"), through its attorneys, complains of Anker

22   Technology Corporation ("Anker"), and alleges the following:
23
                                                 PARTIES
24
            1.      Plaintiff Optima Direct, LLC is a corporation organized and existing under the laws
25
     of Wyoming that maintains its principal place of business at 30 N. Gould St. STE R, Sheridan,
26
27   WY 82801.

28
                                                     1
                                         Complaint with Jury Demand
         Case 3:19-cv-04041-WHA Document 1 Filed 07/15/19 Page 2 of 5



            2.      Defendant Anker Technology Corporation is a corporation organized and existing
1
2    under the laws of Delaware that maintains its principal place of business at 3291 Keller St., Santa

3    Clara, CA 95054.

4                                                  JURISDICTION
5           3.      This is an action for patent infringement arising under the patent laws of the United
6
     States, Title 35 of the United States Code.
7
            4.      This Court has exclusive subject matter jurisdiction under 28 U.S.C. §§ 1331 and
8
     1338(a).
9
10          5.      This Court has personal jurisdiction over Defendant because it has engaged in

11   systematic and continuous business activities in this District. As described below, Defendant has

12   committed acts of patent infringement giving rise to this action within this District.
13                                                    VENUE
14
            6.      Venue is proper in this District under 28 U.S.C. § 1400(b) because Defendant has
15
     committed acts of patent infringement in this District, and has an established place of business in
16
     this District. In addition, Optima has suffered harm in this district.
17
                                                PATENT-IN-SUIT
18
19          7.      Optima is the assignee of all right, title and interest in United States Patent No.

20   8,115,609 (the "'609 Patent"); (the "Patent-in-Suit"); including all rights to enforce and prosecute

21   actions for infringement and to collect damages for all relevant times against infringers of the
22   Patent-in-Suit. Accordingly, Optima possesses the exclusive right and standing to prosecute the
23
     present action for infringement of the Patent-in-Suit by Defendant.
24
                                               The '609 Patent
25          8.      The '609 Patent is entitled "Multi function bluetooth apparatus," and issued
26
     2/14/2012. The application leading to the '609 Patent was filed on 7/22/2008. A true and correct
27
     copy of the '609 Patent is attached hereto as Exhibit 1 and incorporated herein by reference.
28
                                                        2
                                            Complaint with Jury Demand
         Case 3:19-cv-04041-WHA Document 1 Filed 07/15/19 Page 3 of 5



            9.      The '609 Patent is valid and enforceable.
1
2                              COUNT 1: INFRINGEMENT OF THE '609 PATENT

3           10.     Optima incorporates the above paragraphs herein by reference.

4           11.     Direct Infringement. Defendant has been and continues to directly infringe one or
5    more claims of the '609 Patent in at least this District by making, using, offering to sell, selling
6
     and/or importing, without limitation, at least Anker's Roav SmartCharge Car Kit F2 (the
7
     "Exemplary Anker Products") that infringe at least exemplary claims 4 of the '609 Patent (the
8
     "Exemplary '609 Patent Claims") literally or by the doctrine of equivalence. On information and
9
10   belief, numerous other devices that infringe the claims of the '609 Patent have been made, used,

11   sold, imported, and offered for sale by Defendant and/or its customers.

12          12.     The filing of this Complaint constitutes notice and actual knowledge in accordance
13   with 35 U.S.C. § 287.
14
            13.     Despite such actual knowledge, Defendant continues to make, use, test, sell, offer
15
     for sale, market, and/or import into the United States, products that infringe the '609 Patent. On
16
     information and belief, Defendant has also continued to sell the Exemplary Anker Products and
17
18   distribute product literature and website materials inducing end users and others to use its products

19   in the customary and intended manner that infringes the '609 Patent. Thus, on information and

20   belief, Defendant is contributing to and/or inducing the infringement of the '609 Patent.
21          14.     Induced Infringement. Defendant actively, knowingly, and intentionally has been
22
     and continues to induce infringement of the '609 Patent, literally or by the doctrine of equivalence,
23
     by selling Exemplary Anker Products to their customers for use in end-user products in a manner
24
     that infringes one or more claims of the '609 Patent.
25
26          15.     Contributory Infringement. Defendant actively, knowingly, and intentionally has

27   been and continues materially contribute to their own customers' infringement of the '609 Patent,
28
                                                        3
                                            Complaint with Jury Demand
         Case 3:19-cv-04041-WHA Document 1 Filed 07/15/19 Page 4 of 5



     literally or by the doctrine of equivalence, by selling Exemplary Anker Products to their customers
1
2    for use in end-user products in a manner that infringes one or more claims of the '609 Patent.

3            16.     Exhibit 2 includes charts comparing the Exemplary '609 Patent Claims to the

4    Exemplary Anker Products. As set forth in these charts, the Exemplary Anker Products practice
5    the technology claimed by the '609 Patent. Accordingly, the Exemplary Anker Products
6
     incorporated in these charts satisfy all elements of the Exemplary '609 Patent Claims.
7
             17.     Optima therefore incorporates by reference in its allegations herein the claim charts
8
     of Exhibit 2.
9
10           18.     Optima is entitled to recover damages adequate to compensate for Defendant's

11   infringement.

12                                                JURY DEMAND
13           19.     Under Rule 38(b) of the Federal Rules of Civil Procedure, Optima respectfully
14
     requests a trial by jury on all issues so triable.
15
                                               PRAYER FOR RELIEF
16
     WHEREFORE, Optima respectfully requests the following relief:
17
            A.       A judgment that the '609 Patent is valid and enforceable;
18
19          B.       A judgment that Defendant has infringed, contributorily infringed, and/or induced

20                   infringement of one or more claims of the '609 Patent;
21          C.       An accounting of all damages not presented at trial;
22
            D.       A judgment that awards Optima all appropriate damages under 35 U.S.C. § 284 for
23
                     Defendant's past infringement, and any continuing or future infringement of the
24
                     Patent-in-Suit, up until the date such judgment is entered, including pre- or post-
25
26                   judgment interest, costs, and disbursements as justified under 35 U.S.C. § 284 and,

27
28
                                                          4
                                             Complaint with Jury Demand
        Case 3:19-cv-04041-WHA Document 1 Filed 07/15/19 Page 5 of 5



                      if necessary, to adequately compensate Optima for Defendant's infringement, an
1
2                     accounting:

3                i.      that this case be declared exceptional within the meaning of 35 U.S.C. § 285 and

4                        that Optima be awarded its reasonable attorneys' fees against Defendant that it
5                        incurs in prosecuting this action;
6
                ii.      that Optima be awarded costs, and expenses that it incurs in prosecuting this
7
                         action; and
8
               iii.      that Optima be awarded such further relief at law or in equity as the Court deems
9
10                       just and proper.

11
12   Dated: July 15, 2019                   Respectfully submitted,
13                                          /s/ Steven A. Nielsen
                                            Steven A. Nielsen
14                                          100 Larkspur Landing Circle, Suite 216
                                            Larkspur, CA 94939
15                                          415-272-8210
16                                          Steve@NielsenPatents.com

17                                          Isaac Rabicoff
                                            (Pro Hac Vice Motion to be filed)
18                                          Rabicoff Law LLC
                                            73 W Monroe St
19                                          Chicago, IL 60603
                                            (773) 669-4590
20                                          isaac@rabilaw.com

21                                          Counsel for Plaintiff
                                            Optima Direct, LLC
22
23
24
25
26
27
28
                                                          5
                                              Complaint with Jury Demand
